Citation Nr: 1436891	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-02 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected knee disability. 
 
4.  Whether a reduction in rating of bilateral hearing loss from 100 percent to noncompensably disabling, effective June 1, 2008, was proper. 

5.  Whether the discontinuation of special monthly compensation based on deafness, effective June 1, 2008, was proper. 

6.  Entitlement to service connection for posttraumatic stress disorder. 




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, September 2008, and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2011, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record. 

The Board notes that the Veteran was previously represented by Disabled American Veterans (DAV), including at the time of the June 2011 Board hearing.  In March 2012, the Veteran submitted a Form 21-22 ("Appointment of Veterans Service Organization as Claimant's Representative") designating the Texas Veterans Commission as his new representative.  The Texas Veterans Commission has been submitting evidence and communications on behalf of the Veteran since that time.  The submission of a new Form 21-22 has the legal effect of revoking any prior Form 21-22s.  As such, although DAV submitted an appellate brief for the Veteran in February 2014, the claims file unambiguously shows that the Texas Veterans Commission was the Veteran's sole representative at that time.  There is no indication that the Veteran intended to split representation between different issues on appeal.  Given that the Veteran has already been afforded a Board hearing, and given that the Texas Veterans Commission has been submitting communications and evidence on behalf of the Veteran since its appointment in March 2012, the Board finds that proceeding with the adjudication of this appeal would not raise any due process concerns. 

The Veteran's claims file consists of a paper and electronic documents.  The Veteran's Social Security Administration (SSA) records, originally received by VA in compact disc format, have been electronically associated with the record.  Both the electronic and paper records have been reviewed. 

The Veteran's outstanding Freedom of Information Act (FOIA) requests for a copy of his service treatment records and his Decision Review Officer (DRO) hearing transcript were fulfilled by the Board's FOIA office in July 2014.  

In December 2011, the Board remanded the case for further development, to include obtaining outstanding VA treatment records, service records, and SSA records, as well as affording the Veteran VA orthopedic and audiologic examinations.  A review of the record reflects that the Veteran's updated VA treatment records reflecting treatment pertaining to all issues on appeal were electronically associated with the claims file in December 2011.  VA audiologic and orthopedic examinations were conducted in February 2012, and the claims were re-adjudicated in the October 2012 supplemental statement of the case.  The Board finds that there has been substantial compliance with its remand instructions.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 12 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The August 2006 rating decision denied service connection for left and right knee disabilities on the basis that there was no evidence showing that either condition occurred in service or was otherwise caused by service.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not timely appeal the rating decision within one year, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  As a result, the rating decision was final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

However, the RO subsequently received official service department records that were pertinent to the Veteran's claims and had not been associated with the file when the RO first decided the claims in August 2006.  Under 38 C.F.R. § 3.156(c), additional relevant records from a service department must be considered without regard to finality; such that the Veteran's claim as denied by the August 2006 rating decision must be reconsidered.  The claims have thus been recharacterized to reflect the change in their procedural status.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence does not reflect a currently diagnosed right knee disability. 

2.  The preponderance of the evidence shows that the Veteran's left knee disability is not related to service.

3.  The preponderance of the evidence shows that the Veteran's low back disability is not related to service or to a service-connected disability.

4.  At the time of the November 2007 proposed reduction of the schedular disability rating for bilateral hearing loss and related discontinuation of special monthly compensation, the disability rating of 100 percent had been in effect for less than five years. 

5.  In reducing the disability rating for service-connected bilateral hearing loss and discontinuing special monthly compensation in the March 2008 rating decision, the RO met all due process requirements in executing such a reduction and discontinuation. 

6.  Four VA audiology examinations yielded unusable results for rating purposes, and the record otherwise demonstrates that the Veteran's bilateral hearing loss has improved.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

4.  The criteria for restoration of a 100 percent disability rating for bilateral hearing loss and related restoration of special monthly compensation based on deafness have not been met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements with regards to the Veteran's left and right knee disability claims were satisfied by a June 2008 letter, sent prior to the September 2008 adjudication of the claims, which advised the Veteran of the criteria for establishing service connection.  VA's notice requirements regarding the Veteran's low back disability claim were satisfied by a January 2009 letter, sent prior to the April 2009 adjudication, which advised the Veteran of the criteria for establishing service connection on a secondary basis (as the Veteran had claimed that his back disability was caused by a bilateral knee condition). 

With regards to the reduction and discontinuation issues, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and/or discontinuation and setting forth all material facts and reasons for such.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction and/or discontinuation.  38 C.F.R. § 3.105(e).  The effective date will be the last day of the month in which the 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i) (2) (i).

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 percent to a noncompensable rating for bilateral hearing loss and related discontinuation of special monthly compensation for deafness were properly carried out by the RO.  In December 2007, the RO notified the Veteran of the proposed rating reduction and the related discontinuation of special monthly compensation, setting forth all material facts and reasons for the reduction and discontinuation.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The Veteran submitted a request for an audiologic examination at a non-VA facility within the 60-day period, but he did not request a predetermination hearing.  The RO notified the Veteran that the audiologic examination needed to be conducted at a VA facility given the discrepancies in the previous testing.  The RO then took final action to reduce the disability rating in a March 2008 rating decision, in which the rating was reduced from 100 percent to noncompensable and the special monthly compensation was discontinued, effective June 1, 2008.  The RO informed the Veteran of this decision by letter dated March 27, 2008. 

Next, turning to the VCAA assistance provisions concerning all issues decided herein, the Board finds that compliance with these provisions has been shown.  The record in this case includes service personnel records, service treatment records, VA treatment records, SSA records, and VA examination reports, as well as photographs and online information submitted by the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA orthopedic examinations of his back and knees in February 2012.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed findings.  As the report of the VA examinations is based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the orthopedic examinations of the back and knees are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As discussed below, four VA examinations were conducted by three different examiners in October 2007, January 2008, January 2010, and February 2012.  The Veteran contends that all of the VA examinations are inadequate because, in each case, the examiner was combative, was not testing him correctly, and was not accommodating his disability needs.  The Court has held that the Board is entitled to presume the competence of a VA examiner.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Rizzo to VA examiners).  The Veteran's contentions of inadequacy are refuted by the fact that four separate attempts were made with three different examiners to obtain accurate data for rating purposes.  As the Veteran has provided no evidence to support his contentions, his allegations do not rebut the presumption of competency.  The Board finds that there are sufficient, adequate examinations of record to adjudicate the reduction and discontinuation issues on appeal.  Stefl, 21 Vet. App. at 123.  

In June 2011, the Veteran was afforded a hearing before the undersigned AVLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c) (2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2). 


Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.  In the case at hand, degenerative disc disease and effusion of the left knee stable joint suprapatella are not among the chronic diseases listed in 38 C.F.R. § 3.309(a).  Therefore, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) are not applicable in this case.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Right Knee Disability

The Veteran asserts that he is entitled to service connection for a right knee disability.  VA treatment records reflect treatment for right knee pain.  In January 2006, the Veteran reported right knee pain and stated that he wore a brace.  A December 2008 VA physician note stated that the Veteran took medication for his knees.  While a December 2008 treatment note included an assessment of "traumatic arthritis RT knee," the context of the treatment note clearly showed that the assessment contained a typographical error and had intended to identify the left ("LT") knee.  In context, the Veteran had reported a history of left knee pain and had not discussed his right knee, and on physical examination, the physician noted minor arthritic changes in the left knee and made no findings regarding the right knee.  Moreover, a December 2008 addendum included the correction: "traumatic arthritis LT knee."  In February 2012, the Veteran was afforded a VA knee examination.  The examiner determined that the Veteran's right knee was "normal," and he did not diagnose any right knee condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Although the Veteran has sought treatment for right knee pain, the Board notes that pain in and of itself is not considered a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Because the evidence fails to establish a current diagnosis for a right knee disability, the Veteran's claim does not satisfy the first criterion for service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  As such, service connection for a right knee disability is not warranted.

Left Knee

The Veteran asserts that he is entitled to service connection for a left knee disability.  He was evaluated as normal on entrance examination in October 1979, and he did not report any left knee problems on the accompanying report of medical history.  Service treatment records did not contain any complaint, diagnosis, or treatment pertaining to the left knee.  No left knee injury or condition was noted on the Veteran's June 1984 release from active duty examination report.  The Veteran did not report any left knee problems on the accompanying June 1984 report of medical history.

VA treatment records do not reflect any complaint of, or treatment for, the Veteran's left knee until January 2002, which occurred less than two weeks after he had been involved in a motor vehicle accident.  Mild tenderness above the left knee was noted.  In December 2005, the Veteran complained of knee pain and stated that his knee gave out at times.  The physician assessed left knee patellofemoral syndrome with occasional giving way.  According to a January 2006 treatment note, the Veteran reported experiencing left knee pain and popping for over one year.  Subsequent VA treatment notes continued to assess chronic left knee pain (March 2009), patellofemoral syndrome (March 2009), and arthritis (December 2008).     

At the Veteran's December 2008 DRO hearing, he testified that he had injured his knees in 1981 during a training exercise aboard a ship.  The Veteran stated that when he attempted to descend from the ship, he was sucked underwater and remained trapped for a few minutes.  He stated that the weight of the ship door pinned him down and caused the injuries.  He testified that he did not seek treatment at the time due to intimidation by his instructor, and he stated that his knees had always bothered him after that incident.  

At the Veteran's June 2011 Board hearing, he testified that the in-service incident in question occurred in 1980, and that while attempting to climb down from a Huggins boat he was sucked underwater and pinned down.  He stated that the ramp of the boat caught both of his legs.  In March 2012, the Veteran submitted a Wikipedia photograph and information from the United States Navy's website regarding Mechanized Landing Craft, which was the type of ship on which his reported in-service incident occurred. 

The evidence of record does not relate the Veteran's currently diagnosed left knee disability to his military service.  The February 2012 VA examiner concluded that opined that it was less likely than not that the Veteran's left knee disability was incurred in or caused by the claimed in-service injury.  He noted that in contrast to the Veteran's claims of knee symptoms since service, the Veteran's prior claims as adjudicated in the June 1984 and January 1995 rating decisions were silent as to knee issues.  However, the Veteran claimed service connection for a knee condition shortly after his December 2001 motor vehicle accident and a July 2002 incident where he fell approximately 10 feet from his roof and lost consciousness.  The examiner explained that these post-service events involved high enough impact energy and force as to cause longstanding problems with the knees.        

The evidence of record supports the examiner's conclusion.  The Veteran asserts that he experienced knee pain since service, but that pain is not documented until January 2002, which was less than two weeks after his motor vehicle accident.  The Court has held that statements with respect to continuity of symptomatology are ordinarily credible lay evidence, even without contemporaneous evidence to confirm those statements.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the absence of any complaints of knee problems in the post-service treatment records for 20 years is persuasive evidence that the Veteran did not experience such symptoms since service, and outweighs his present recollection to the contrary.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  

Further, the Veteran is not shown to have the medical expertise necessary to render an opinion as to the etiology of his left knee disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2012 VA medical opinion is the only competent evidence of record to address the etiology of the Veteran's left knee disability, and the Board finds it to be highly probative, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale, which included detailed reference to the Veteran's records and to his post-service injuries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  As discussed above, the VA examiner's opinion is fully consistent with the evidence of record.

As the only competent medical opinion of record fails to link the Veteran's current left knee disability to service, the evidence weighs against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A.   § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).            

Low Back Disability

The Veteran asserts that he is entitled to service connection for a low back disability.  Although he originally claimed his low back disability as secondary to a bilateral knee condition, he subsequently intimated that his back disability had directly resulted from an in-service incident.  Therefore, the Board will consider his low back disability claim under both direct and secondary theories of service connection.  

The Veteran was evaluated as normal on entrance examination in October 1979, and he did not report any back problems on the accompanying report of medical history.  Service treatment records did not contain any complaint, diagnosis, or treatment for his back.  No back injury or condition was noted on the Veteran's June 1984 release from active duty examination report.  The Veteran did not report any back problems on the accompanying June 1984 report of medical history.

VA treatment records do not reflect any complaint of, or treatment for, the Veteran's back until January 2002, less than two weeks after he had been involved in a motor vehicle accident.  In July 2002, the Veteran reported that he had fallen off of his roof, about 10 feet, and that he lost consciousness.  He described the sudden onset of low back pain.  A January 2005 treatment note reflected that the Veteran experienced low back pain, and July 2007 MRI results substantiated the assessment of a low back disability.    

In the Veteran's December 2008 DRO hearing, he testified that his orthopedic problems originated from an in-service injury he sustained in 1981 during a training exercise onboard a ship.  The Veteran stated that when he attempted to descend from the ship, he was sucked underwater and was trapped for a few minutes.  He stated that the weight of the ship door pinned him down and caused the injuries.  He testified that he did not seek treatment at the time due to intimidation by his instructor.

During the Veteran's June 2011 Board hearing, he provided testimony as to the in-service incident.  He stated that, while attempting to climb down from a Huggins boat during a training exercise, he was sucked underwater and pinned down.  He stated that the ramp of the boat caught both of his legs. 

In February 2012, the Veteran was provided a VA examination of his back.  The examiner diagnosed degenerative disc disease of the lumbar spine without lower extremity radiculopathy.  The Veteran reported that he had experienced problems with his back since service, but was uncertain of the time period.  He reported that, while he was exiting a ship, the water sucked him down and he was pinned underwater.  The Veteran stated that he did not receive treatment at the time, and that he began receiving VA treatment "quite a few years back."  The examiner noted that he was unable to elicit accurate, concrete, specific information from the Veteran.  The examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury.  The examiner found no evidence to support the Veteran's statements regarding the incident that he reported as occurring many years prior.  The examiner noted that June 1984 and January 1995 rating decisions were silent as to back issues.  The examiner noted two significant post-service incidents.  First, a VA treatment note from January 2002 reflected that the Veteran was involved in a motor vehicle accident in December 2001.  Second, in July 2002, the Veteran fell from his roof, approximately ten feet, and lost consciousness.  The examiner explained that these post-service events involved high enough impact energy and force to cause longstanding problems with the spine.

In March 2012, the Veteran submitted a Wikipedia photograph and information from the United States Navy's website regarding Mechanized Landing Craft, which was the type of ship on which his reported in-service incident had occurred. 

The evidence of record does not relate the Veteran's currently diagnosed low back disability to his military service.  The February 2012 VA examiner concluded that because the Veteran did not seek treatment for his back for many years after the reported in-service injury, and because he experienced two significant post-service injuries in a December 2001 motor vehicle accident and a July 2002 fall from the roof of his home, the claimed disability was less likely than not related to service.  

The evidence of record supports the examiner's conclusion.  The Veteran's service treatment records are silent for complaints, treatment, or diagnosis of a back condition, and post-service VA treatment records reflect that he did not receive treatment for his back until twenty years after the incident occurred.  See Mense, Coburn, supra.  Further, the Veteran is not shown to have the medical expertise necessary to render an opinion as to the etiology of his low back disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the only medical opinion of record failed to link the Veteran's current low back disability to service, the evidence weighs against the claim for service connection.  

In order to prevail on a theory of secondary service connection, there must be a service-connected disability upon which the secondary claim is based.  Although the Veteran has advanced a theory of secondary service connection for his low back disability, claiming that it was the proximate result of a knee disability, the Board has determined elsewhere in this decision that service connection is not warranted for a disability of either knee.  For that reason, further consideration of whether service connection for a back disability on a secondary basis is not warranted.   

The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Rating Reduction and Discontinuation of Special Monthly Compensation

The Veteran contends that he is entitled to the restoration of his 100 percent rating for bilateral hearing loss and to the reinstatement of special monthly compensation based on deafness.  Since special monthly compensation based on deafness was automatically triggered when the Veteran's hearing loss was rated as 100 percent disabling, these two issues are intertwined and the same facts and analysis apply to both.    

As discussed above in the discussion of VA's duties to notify and to assist, the procedural requirements associated with a reduction and discontinuance have been met.  Thus, the question now becomes whether the reduction and related discontinuance were proper based on the evidence of record.  The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  The Veteran's 100 percent rating for bilateral hearing loss was assigned by a prior rating action of the RO, effective July 2005.  Given the 100 percent rating for hearing loss, special monthly compensation based on deafness was automatically granted in the same rating decision.  This decision remained in effect until June 1, 2008, a period of less than five years.  Where, as here, a disability rating has been in effect less than five years, a rating reduction is warranted if there is evidence of improvement of the disability.  38 C.F.R. § 3.344.

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, supra at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's service-connected bilateral hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In cases for which the evaluation of hearing loss is at issue, ratings range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The RO initially assigned a 100 percent disability rating and special monthly compensation based on deafness in an October 2005 rating decision based upon the results of an August 2005 VA-contracted audiologic examination.  In a September 2007 inquiry, the RO requested that a new VA audiologic examination be performed, given that the original VA-contracted examination report contained a recommendation for further testing due to poor reliability of the test results, and given that subsequent VA treatment records reflected that the Veteran was capable of responding to auditory voice.  

In October 2007, the Veteran was provided a VA audiologic examination.  The October 2007 examination report indicated that no audiometric data was available because of inconsistencies in the test results.  The examiner noted that audiologic findings of the Veteran had been questionable in the past, since an August 2005 examination reflected word recognition scores obtained at speech presentation levels that were well below puretone findings.  The examiner stated that the Veteran could not, or would not, provide accurate or reliable hearing test evaluations.  

In January 2008, the Veteran was provided a second VA audiologic examination with a different audiologist.  The examination report did not contain any audiometric data, and the examiner explained that testing had revealed a significant inconsistency between the Veteran's response to "spondee words" and the pure tone findings.  The examiner concluded that the Veteran could not or would not provide consistent audiologic evaluation results.

The Veteran's SSA records include a copy of his SSA disability report (Form SSA-3368).  In this report, the Veteran stated that the conditions of carpal tunnel syndrome, left knee trouble, a back injury, and depression limited his ability to work.  He did not reference any hearing loss in his SSA disability claim.  The SSA records also include an October 2008 SSA Disability Report - Field Office (Form SSA-3367), which noted that the interview had been conducted face-to-face with the claimant.  The SSA interviewer observed that the Veteran had no difficulty hearing and no difficulty understanding during the course of the interview.  

In December 2008, the Veteran appeared at a DRO hearing via videoconference.  The transcript of the hearing indicates that the Veteran was able to understand and communicate with his representative, and was able to respond to questions without difficulty.  The Veteran testified that he had been unable to complete the two prior audiologic examinations because the examiners had not allowed him to stand up in order to accommodate his back disability.  The Veteran stated that as long as the examiner would allow him to remain standing, he would be able to complete the audiometric testing.  The hearing officer agreed that these arrangements would be made.     

In January 2010, the Veteran was provided a third VA audiologic examination by the same audiologist who conducted the October 2007 examination.  The examiner noted that the Veteran was allowed to stand during the test procedure in order to address his previous concerns.  Nevertheless, the report did not contain any audiometric findings, and the examiner stated that the Veteran could not or would not provide valid and reliable hearing test results.  The examiner found that there was poor agreement between "spondee threshold" and pure tone average in the right ear, and that there was no response to puretones in the left ear despite obtaining a "spondee threshold" in that ear.  The examiner opined that neither "spondee threshold" was close to true organic hearing levels as the Veteran responded easily to questions during the history-taking interview portion of the examination. 

A May 2011 VA audiology note reflected the Veteran's report that he could not hear his alarm system and that his doctors complained about having to repeat themselves when speaking to him.  The audiologist noted that she was unable to complete a hearing test, as there was no response to 100 dB in either ear.  The audiologist noted that she "explained the importance of getting an accurate hearing test to no avail," and she scheduled the Veteran to return the next month for auditory brainstem response audiometry and otoacoustic emissions evaluation.  A June 2011 record indicated that the Veteran had not attended the appointment for the alternative form of hearing test.  There is no evidence that he provided any reason for his failure to appear. 

In June 2011, the Veteran appeared at a Board videoconference hearing conducted by the undersigned AVLJ.  Although there were some technical difficulties with the videoconference equipment, and the Veteran stated that he would be reading the AVLJ's lips, the Veteran was otherwise able to converse with his representative and complete the hearing.  The undersigned's personal observations during the hearing gave the appearance that the Veteran could hear, understand, and respond. 

In February 2012, the Veteran was afforded a fourth VA audiologic examination with a different (i.e. third) audiologist, pursuant to the Board's remand instructions.  The examination report reflected that audiometric data was not able to be obtained.  The examiner stated that the Veteran's interest reliability was poor, as there was no agreement between the word recognition scores and the puretone findings.  The examiner stated that he could speak to the Veteran and that the Veteran responded to directions at normal conversation levels, described as 40 dB; however, when the Veteran was presented with tones at 100 dB, he would not respond.  The examiner stated that this contradiction was impossible, because if the Veteran was able to respond to 40 dB speech, he should be able to respond to 100 dB tones.  The examiner noted that the Veteran would not respond to any tones presented at any frequency.

The Court has long held that a claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (2013).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655(a)).  In other words, Veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Id. at 181.

In this case, the Veteran has been afforded four separate VA examinations by three different VA examiners.  The Veteran has been accommodated based upon his request at the DRO hearing, as he was allowed to stand during the third VA examination.  VA also attempted to conduct alternative testing based on auditory brainstem response; however, the Veteran failed to report for this scheduled testing.  VA has exhausted the possibilities for attempting to obtain accurate audiometric data for rating purposes.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  At least two VA examiners have reported that the Veteran was able to respond to their speech.  Even without audiometric data, these findings demonstrate actual evidence of improvement of his hearing loss disability, given that his disability was previously rated at 100 percent (i.e. completely disabling), and he was receiving special monthly compensation based on deafness.  

Further, the Veteran was able to participate in both the DRO and Board hearings, and demonstrated his ability to understand and respond to speech at conversational levels during those hearings.  There is no documentation in the claims file showing that the Veteran has ever used hearing aids.  There is also no documentation showing that any VA provider was unable to communicate with the Veteran.  The Board acknowledges that an August 2005 urology note indicated "some hearing loss," a February 2006 physician note generally assessed "hearing loss," and a June 2009 psychiatry note indicated that the Veteran had difficulty hearing during parts of the interview.  Nevertheless, in each case the VA provider was able to communicate with the Veteran and was able to evaluate him and provide treatment recommendations.  Treatment notes from July 2002 and January 2005 included findings that the Veteran was able to follow simple commands and respond to questions appropriately, without any indication of deafness or notation of required hearing disability accommodation.  Further, the Veteran did not claim hearing loss as a disability when he submitted his SSA disability claim, and the SSA Field Office Disability Report from October 2008 contained a finding that the Veteran did not have any difficulty with hearing or understanding during a face-to-face interview with an SSA examiner.  There is no evidence to substantiate the Veteran's May 2011 contention that VA doctors complained of having to repeat themselves around him.

Evidence considered by the RO at the time of the rating reduction and discontinuance of special monthly compensation in March 2008 included the VA treatment records, discussed above, demonstrating that the Veteran was able to respond to auditory voice and was able to communicate with his treatment providers.  The evidence also included two VA examination reports in which the examiners determined that the Veteran could not or would not provide accurate, reliable results during the audiometric testing, and therefore no audiometric data was available for analysis.  

Evidence dated since the March 2008 rating reduction and discontinuance of special monthly compensation continues to demonstrate improvement in the Veteran's hearing acuity.  In contrast with the standards for a 100 percent (i.e. completely disabling) rating and related special monthly compensation for deafness, SSA records, VA treatment records, two additional VA examinations, a DRO hearing transcript, and a Board hearing with the undersigned all demonstrate that the Veteran was able to hear, understand, and communicate.  The February 2012 VA examiner in particular noted that the Veteran was able to converse with him while he was taking down the medical history, yet the Veteran did not respond to puretones at more than twice the volume of conversational speech, and in fact did not respond to any of the puretones at any level.  

VA has exhausted the possibilities for further rating the Veteran's hearing loss disability, and over the course of four different VA examinations and at least two other attempted hearing tests, the Veteran has demonstrated a pattern of consistently preventing VA from obtaining accurate and reliable audiometric test results.  Given the existing, non-audiometric evidence of improvement, combined with a lack of audiometric data, the Board is left with no alternative but to uphold the reduction to a noncompensable rating and uphold the related discontinuance of special monthly compensation.            


ORDER

Service connection for a right knee disability is denied. 

Service connection for a left knee disability is denied. 

Service connection for a low back disability is denied.

Restoration of a 100 percent rating for bilateral hearing loss is denied. 

Restoration of special monthly compensation based on deafness is denied.  


REMAND

In a July 2012 rating decision, the RO denied service connection for PTSD.  In September 2012, the Veteran submitted a notice of disagreement and requested a DRO hearing via videoconference.  As the RO has not yet scheduled the DRO hearing or issued a statement of the case addressing this issue, the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the issue of entitlement to service connection for PTSD is REMANDED for the following action:

Schedule the Veteran for a DRO hearing via videoconference.  Then, after completing any other development deemed necessary, furnish the Veteran and his representative a statement of the case addressing the issue of entitlement to service connection for PTSD, to include notification of the need to timely file a substantive appeal in order to perfect his appeal on this issue. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


